Title: To George Washington from Tobias Fernald, 26 July 1781
From: Fernald, Tobias
To: Washington, George


                  
                     Sir
                     Camp 26 July 1781
                  
                  The bearer Mr French who waits on your Excellency having received a warrant for an Ensign in the 10th Massts Regiment was mustered as such a few days since; but previous to his mustering a difficulty had arisen in the minds of some Officers with respect to his doing duty as an Officer on account of his taking a bounty as a private soldier previous to his being appointed as an Officer—I represented the matter to Majr General Howe who Ordered a Court of enquiry to set to examine into Mr French his conduct.
                  The report was not published in Division Orders; but soon after the General Ordered Mr French on duty since which the Officers appear to be exasperated and seem determined to refuse doing duty with him—in consequence of which (& on no other account) the Field Officers of this Regiment Join with Mr French in soliciting your Excellency for a discharge—and I do hereby Certify that Ensign Joseph French of the 10th Massachusetts Regiment is not indebted to any person in said Regt and that his Resignation or discharge will be no detriment to the Service.  I have the Honor to be with every sentiment of respect your Excellency’s Most Obedient and most Humble Servant
                  
                     Tobias Fernald Lt Colo. Comm’d’t P.I.
                     
                  
               